Citation Nr: 1504478	
Decision Date: 01/30/15    Archive Date: 02/09/15	

DOCKET NO.  12-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to October 1984, and from September 2005 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's chronic tinnitus is as likely as not the result of the same inservice acoustic trauma responsible for his already service-connected sensorineural hearing loss in the left ear.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, chronic tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing before the undersigned Veterans Law Judge in July 2013, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for chronic tinnitus.  In pertinent part, it is contended that the Veteran's current tinnitus is the result of extensive exposure to noise at hazardous levels during his period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2014).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014). 

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d, 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case at hand, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic tinnintus.  Nonetheless, pertinent evidence of record is to the effect that, during the Veteran's period or periods of active military service, he served as a field artillery officer, an occupational specialty in which he presumably would have been exposed to extensive noise at hazardous levels.  In that regard, service connection has previously been granted for sensorineural hearing loss in the Veteran's left ear, apparently the result of the aforementioned acoustic trauma.  Moreover, at the time of a VA fee-basis audiometric examination in May 2007, it was noted that, while the Veteran's peripheral hearing was within normal limits bilaterally, a "high frequency noise notch" was present, which, according to the examining audiologist, was typical in populations that frequently fired weapons.

The Board acknowledges that, at the time of a more recent VA audiometric examination in September 2009, the evaluating audiologist offered her opinion that, given the conflicting nature of the evidence surrounding the Veteran's tinnitus, she was unable to determine the etiology of that pathology "without resort to mere speculation."  However, in the opinion of the Board, given the nature and extent of the Veteran's inservice noise exposure, it would not be unreasonable to assume that, to the extent he currently suffers from chronic tinnitus, that tinnitus is the result of such exposure.  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, an award of service connection for chronic tinnitus is in order.


ORDER

Entitlement to service connection for chronic tinnitus is granted.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


